J. B. McPHERSON, District Judge.
The merchandise in question is úntrimmed hats made of horsehair, and was assessed for duty by the Board of General Appraisers under Act July 24, 1897, c. 11, §■ 1, Schedule E, par. 390, 30 Stat. 187 (U. S. Comp. St. 1901, p. 1670), by similitude to silk wearing apparel. The importer contends, inter alia, that the assessment should have been made under paragraph 409, Schedule N, 30 Stat. 189 (U. S. Comp. St. 1901, p. 1673), by similitude to “hats of straw * * * not trimmed,” and this position I think should be sustained. My reason for thus ruling is found in the fact that the Circuit Court for the Southern District of New York has recently decided the precise question in Rheims v. United States, 169 Fed. 662; the opinion of Judge Holt being based on Paterson v. United States, a case in the Court of Appeals for the Second Circuit that has just been published in 166 Fed. 733. The government argues earnestly that Rheims v. United States should be disregarded, because the opinion does not show that the court considered the position now taken by the United States attorney in support of the board’s classification; but', as it seems to me, this argument does not furnish a sufficient reason for making an exception to the rule of comity that has been frequently applied in this circuit in order to avoid conflict of decision between the collection districts of New York and Philadelphia. Murphy v. United States (C. C. A.) 162 Fed. 871; Hill v. Francklyn (C. C. A.) 162 Fed. 880; Vandegrift v. United States (C. C.) 164 Fed. 70. If the *665government is not satisfied with Judge Holt’s decision, it should be reviewed in the Second Circuitj or it may in effect be attacked here by an appeal in the present proceeding, since my ruling is rested wholly upon the authority of that case.
The decision of the Board of General Appraisers is reversed, and it is now ordered that the merchandise be assessed for duty under paragraph 409.